Opinion os the Court.
THIS is a writ of error to an order of the county court of Livingston county appointing commissioners to divide the larJds of Henry Williams, dec’d. amongst his heirs.
The order is radically and essentially defective, in not statiiig that it was made on the application of the heirs or some one of them; for it is only where the application is thus made that the law authorizes the county court to make partition of the lands of an intestate, and in summary proceedings of this sort, it is essentially necessary that the record should shew the existence of' the facts which give to the court a right to exercise jurisdiction of the case. 2 Dig. Stat. 836.
The order appointing commissioners, and all the proceedings consequent thereon, must be reversed, annulled and set aside.
The plaintiffs must recover their costs.